DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Hoyt (US2254179).
Kreuzeder discloses a harness for supporting and securing a person at height, comprising:
a waist belt 4, configured to encircle a waist of the person;
first and second leg loops 2, 3, configured to encircle respective thighs of the person;
first and second D-rings 14, 19, respectively affixed to said first and second leg loops, as best seen in Figure 1;
a bridge 7, formed of and elongate flexible component extending between the first and second D-rings of the first and second leg loops and configured to be loaded under tension between the first and second D-rings  14, 19, of the first and second leg loops, the bridge configured to extend across a part of a person's body when the harness is in use; and
connection means, comprising a connector 30, the connection means thereby positioned along a length of the bridge that extends between the first and second D-rings running through the passage, so as to transmit in use at least part of the person's weight, from the leg loops 2, 3, and through the first and second D-rings and the bridge 7, to a support element/rope (not shown) in connection with the connector 30, but fails to disclose the connection means also comprising a coupling element that is slidable along a length of the bridge.
Hoyt teaches the utility of comprising a coupling element 3, and the coupling element comprising an elongated body with a passage formed therethrough, as best seen in Figures 2 and 4, between the first and second fasteners 18, and at least partially surrounds the bridge 2, 5, extending through the passage, the coupling element 3 being slidable along a length of the bridge (Tightness of the coupling element on the bridge is dependent on how tight the set screws 17 are tightened; In a state with the set screw being loose/loosened, this allows it to be slidable along a length of the bridge), and
wherein the coupling element of the connection means loads the bridge, at spaced-apart locations along the length of the bridge by distributing in use a load along the length of the bridge applied by a substantial proportion of a dimension of the person's body that is spanned by the bridge, as best seen in Figure 1, as recited on

    PNG
    media_image1.png
    74
    250
    media_image1.png
    Greyscale

Page 1, column 2, lines 51-55 and

    PNG
    media_image2.png
    109
    256
    media_image2.png
    Greyscale

Page 2, column 1, lines 1-5. 
The use of a coupling element is used to provide comfort and prevent injury to the wearer of the safety seat/harness. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective tiling date of the claimed invention to provide the connection means of Kreuzeder with a coupling   element as taught by Hoyt so as to provide comfort and prevent injury to the wearer or the safety seat/harness.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Hoyt (2254179) in view of Ekman (4731882). 
Kreuzeder in view of Hoyt as advanced above is silent towards the distributing load along a length in excess of 10%, 20%, 25%, 50% or 100% of the dimension or the person's body that is spanned by the bridge. Ekman teaches the utility of wherein the coupling mean is  capable of distrusting a load along a length in excess of the dimension of a user's body that is spanned by the bridge, as recited in column 1, lines 35-40. The use of a load being distributed over the user's body is old and well known in the art to prevent injury in the event of a fall. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the coupling means of the harness to distribute a load over the user's body as taught by Kreuzeder in view of Hoyt so as to prevent injury in the event of a fall. 
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Hoyt (2254179) in view of Copenhaver (9676486).
Kreuzeder in view of Hoyt, as advance above, is silent towards the load distributed along the length of the coupling element. Copenhaver teaches the utility of wherein the coupling element is configured to distribute the load along a length of the coupling element of 100 mm to 500 mm, as recited in column 5, lines 27-42 and column 6, lines 18-36. The use of the load being distributed along the length of the coupling element is commonly used in the art to increase the wearers comfort by eliminating pressure points. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date or the claimed invention to allow for the coupling element of the harness of Kreuzeder in view of Hoyt to distribute the load along a length of ti1e coupling element of 100mm to 500mm as taught by Copenhaver so as to increase the wearers comfort by eliminating pressure points.
Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Hoyt (2254179) in view of Frantom (4315637).
Regarding claim 59, Kreuzeder in view of Hoyt as advanced above fails to disclose the apparatus having components configured to minimize friction and/or abrasion with the bridge. Frantom teaches the utility of wherein webbing/bridge and the connection means is formed of components (interpreted as the walls 22 surrounding the slot 20) configured to minimize friction and/or abrasion with the bridge, as recited in column 2, lines 27-36 and as best  seen in Figure 2. The use of components utilized to minimize friction and/or abrasion is old and well known in the art to prevent wear and tear to the device and to enhance the slidability of the rope to pass therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Kreuzeder in view of Hoyt with components configured to minimize friction and/or abrasion with the bridge, as taught by Frantom so as to minimize friction and/or abrasion is old and well known in the art to prevent wear and tear to the device and to enhance the slidability of the rope to pass therethrough.
 Regarding claim 61 Frantom discloses wherein contact between the bridge and the connection means is made through smooth curved surfaces, as best seen in Figure 2.

    PNG
    media_image3.png
    634
    215
    media_image3.png
    Greyscale


Claims 62, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuzeder (EP2781235) in view of Hoyt (2254179) in view of Brennan (4546851).
Kreuzeder discloses a waist belt 4, configured to encircle a waist of the person; a first leg loop 2, flexibly attached via a first strap to the waist belt 4, the first leg loop, configured to encircle a first leg of the person;
a second leg loop 3, flexibly attached via a second strap to the waist belt 4, the second leg loop configured to encircle a second leg of the person, as best seen in Figure 1;
a forward D 14, 19, attached (via connecting components) to each one of the first and second leg loops, as best seen in Figure 1;
an elongate flexible bridge 7, extending between the forward Ds of the first and second leg loops, the elongate flexible bridge connecting the first leg loop and the second leg loop to each other, as best seen in Figure 1;
a connection means comprised of a connector 30,
but fails to disclose the connection means also having a tubular body and the connector having an attachment eye.
Hoyt teaches the utility of a connector 3, and a tubular body 15, that receives the elongate flexible bridge 2, 5, therethrough, the tubular body including a first end portion with a first opening, a second end portion with a second opening facing opposite the first end portion, and an elongated midsection extending along a longitudinal axis, as best seen in Figures 2 and 4, from the first end portion to the second end portion, the tubular body enclosing a passage extending along the longitudinal axis from a first opening at the first end portion to a second opening at the second end portion for receiving the elongate flexible bridge 2, 5, therethrough, wherein the connection means, in use, distributes a load, applied by a weight of the person wearing the harness, along a length of the bridge R, as best seen in Figure 7, as recited on



    PNG
    media_image4.png
    80
    251
    media_image4.png
    Greyscale
 
page 1, column 2, lines 51-55 and 

    PNG
    media_image5.png
    113
    240
    media_image5.png
    Greyscale

Page 2, column 1, lines 1-5. The use of a coupling element is used to provide comfort and prevent injury to the wearer of the safety seat/harness.
Brennan teaches the utility of the connector 50 including an attachment eye 92, mounted to an exterior of the tubular body, as best seen in Figures 4 and 5, the connector configured to connect the connection means to a supporting element 12S, for carrying a weight of the harness, as best seen in Figure 1; wherein the tubular body is configured to permit the elongate flexible bridge to slide therethrough, as recited in column 3, lines 61-68. Tile use of tubular element having an attachment eye connected to allow a user to easily connect to and disengage from a desired connection point.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connection means 30 of Kreuzeder with a coupling element as taught by Hoyt so as to provide comfort and prevent injury to the wearer or the safety seat/harness and to allow a user to easily connect to and disengage from a desired connection point and to provide the tubular element with an attachment eye as taught by Brennan so as to allow a user to easily connect to and disengage from a desired connection point.
Regarding 63 Brennan discloses wherein the attachment eye 92, is mounted to the tubular body, as best seen in Figures 4 and 5, at an attachment point via an attachment assembly located centrally along the length of the tubular body, the attachment assembly comprised of a swivel connector permitting the attachment eye to swivel about a swivel axis extending through the tubular body, and a pivot configured to permit the attachment eye to pivot about a pivot axis different from the swivel axis, as best seen in Figures 4 and 5.
Regarding claim 65 Brennan discloses wherein the first end portion at the first opening has a smooth lip structure surrounding the first opening, and the second end portion at the second opening has a smooth lip structure surrounding the second opening, as best seen in Figure 4.
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.
The applicant argues that “An agreement was not reached as to whether the spreader member 3 of US 2,254,179 satisfies the recitation of a coupling member being freely movable. However, an agreement was reached that the spreader member 3 of US 2,254,179 is not "slidable" along the sling loops 2,5 about which the spreader member 3 is mounted. An agreement was further reached that an amendment to Applicants' independent claims to replace the term "freely movable" with "slidable" would be sufficient to distinguish from US 2,254,179, and thereby advance prosecution from the rejection under 35 USC 103 of the Office Action. 
An Interview Summary was issued by the Office on February 28, 2022, and is believed to be consistent with the foregoing and the undersigned's recollection. ”
The examiner notes that the previous examiner stated in the interview summary from 2/28/2022 that element 3 did not “appear” to be slidable and that in reviewing the reference of Hoyt one can see the tightness of spreader 3 with respect to the ropes 2, 5, is completely dependent upon how tightly the set screws 17 are tightened. For example, they could be set loosely to allow for some movement, or tightly to allow for no movement along the rope- one user in one job or environment may want or need some movement, whereas another user in another job or environment may need it to be fixed. As the slider 3 can in fact be slidable when set screws are not set to the max, the examiner believes that this combination teaches all the limitations as claimed.
The applicant argues that “Respectfully, however, HOYT teaches that the opposed inner faces of the spreader members 15 forming the spreader 3 are "grooved", "the grooving being such that each rope" extending through the spreader "will be tightly gripped through the clamping action of the spreader members 15 when they are formed 13 together by the ferrules 16 which are driven over their ends and fastened in place by set screws or pins 17," (column 2 lines 33-41; emphasis added). 
In contrast, the coupling element of the invention as claimed by claim 47 is slidable along the length of the bridge between first and second D-rings. It is therefore respectfully submitted that the spreader 3 of HOYT does not satisfy all the features of the coupling element claimed in claim 47, and that no combination of HOYT with KREUZEDER would lead to a result that comprises a coupling element that satisfies claim 47.
Respectfully, HOYT is clear that its spreader 3 is not slidable along any length of the sling loops 2, 5 extending therethrough, HOYT being explicit in that the spreader 3 "tightly grips" each rope by way of "grooving" expressly linked to this feature.”
The examiner again notes that Hoyt teaches that the tightness of spreader 3 with respect to the ropes 2, 5, is  completely dependent upon how tightly the set screws 17 are tightened. For example, they could be set loosely to allow for some movement, or tightly to allow for no movement along the rope- one user in one job or environment may want or need some movement, whereas another user in another job or environment may need it to be fixed. As the slider 3 can in fact be slidable when set screws are not set to the max, the examiner believes that this combination teaches all the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634              
                                                                                                                                                                           
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634